1
2
3
                                                                 JS-6
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   RAYMOND DAVIS MILLER,                        Case No. 2:20-CV-06690-KES
12                      Petitioner,
13          v.                                            JUDGMENT
14   MARCUS POLLARD, Warden,
15                      Respondent.
16
17
18         IT IS HEREBY ADJUDGED that, for the reasons set forth in the
19   Memorandum Opinion and Order, the Petition is dismissed with prejudice.
20
21
22   DATED: July 14, 2021                      ______________________________
23                                             KAREN E. SCOTT
                                               United States Magistrate Judge
24
25
26
27
28
